Exhibit 99.1 HERSHEY ANNOUNCES THIRD QUARTER RESULTS · Third quarter net sales increase 4.2%; projected full-year 2010 net sales increase of about 7% reaffirmed · Reported earnings per share-diluted of $0.78, adjusted earnings per share-diluted of $0.79 · Outlook for 2010 reported and adjusted earnings per share-diluted increased; to be in the $2.09 to $2.16 range and $2.52 to $2.56 range, respectively · 2011 net sales and adjusted earnings per share-diluted expected to be within the Company’s long-term targets HERSHEY, Pa., October 21, 2010 — The Hershey Company (NYSE: HSY) today announced sales and earnings for the third quarter ended October 3, 2010. Consolidated net sales were $1,547,115,000 compared with $1,484,118,000 for the third quarter of 2009. Net income for the third quarter of 2010 was $180,169,000 or $0.78 per share-diluted, compared with $162,023,000 or $0.71 per share-diluted, for the comparable period of 2009. As described in the attached Note, for the third quarter of 2010, these results, prepared in accordance with generally accepted accounting principles (GAAP), included net pre-tax charges of $4.5 million, or $0.01 per share-diluted, which were related to the Project Next Century program announced in June 2010.For the third quarter of 2009, GAAP results included net pre-tax charges of $11.0 million, or $0.02 per share-diluted. These charges related to the Global Supply Chain Transformation (GSCT) program completed in December 2009. As described in the Note, adjusted net income, which excludes these net charges, was $182,918,000 or $0.79 per share-diluted in the third quarter of 2010, compared with $168,508,000, or $0.73 per share- diluted in the third quarter of 2009, an increase of 8.2 percent in adjusted earnings per share-diluted. For the first nine months of 2010, consolidated net sales were $4,188,200,000 compared with $3,891,332,000 for the first nine months of 2009. Reported net income for the first nine months of 2010 was $374,286,000 or $1.63 per share-diluted, compared with $309,215,000 or $1.35 per share-diluted, for the first nine months of 2009. As described in the Note, for the first nine months of 2010 and 2009, these results, prepared in accordance with GAAP, included net pre-tax charges of $90.7 million and $72.7 million, or $0.31 and $0.19 per share, respectively. The 2010 charges were associated with the Project Next Century program and a non-cash goodwill impairment charge recorded in the second quarter, while the 2009 charges were related to the GSCT program completed in December 2009.As described in the Note, adjusted net income for the first nine months of 2010, which excludes these net charges, was $447,359,000, or $1.94 per share-diluted, compared with $352,465,000 or $1.54 per share-diluted in 2009, an increase of 26 percent in adjusted earnings per share-diluted. In 2010, reported gross margin, reported income before interest and income taxes (EBIT) margin and reported earnings per share-diluted will be impacted by Project Next Century and the previously mentioned non-cash goodwill impairment charge. As a result, reported earnings per share-diluted, including restructuring and impairment charges of $0.40 to $0.43 per share-diluted, is expected to be in the $2.09 to $2.16 range.In 2011, reported gross margin and reported EBIT margin will be impacted by Project Next Century. As a result, reported earnings per share-diluted, including restructuring charges of $0.09 to $0.12 per share-diluted, is expected to be in the $2.55 to $2.67 range. The forecast for total pre-tax GAAP charges and non-recurring project implementation costs related to the Project Next Century program remains at $140 million to $170 million. The expected timing of events and estimated costs and savings is included in Appendix I attached to this press release. Third Quarter Performance and Outlook “Hershey maintained its momentum in the third quarter, resulting in solid overall performance,” said David J. West, President and Chief Executive Officer. “While global economic uncertainty and challenges persist, confectionery remains one of the better-performing snack categories.In the third quarter, Hershey’s net sales increased 4.2percent, driven primarily by U.S. core brand volume growth, including new products, and growth in our emerging market businesses, which continues to increase at rates greater than the Company’s overall long-term target. As we exited the quarter, the timing of some seasonal shipments dampened third quarter net sales by approximately one point.However, these shipments occurred in early October.Therefore, our fourth quarter net sales will be greater than our previous estimate, still resulting in full-year net sales growth of about 7 percent.Our investments in core brands and improved inventory management have resulted in lower levels of customer returns and markdown allowances.This, combined with the benefit of a price increase in Canada implemented inJuly, 2009, generated net price realization which contributed about one point to net sales growth in the third quarter. Additionally, foreign currency exchange rates were an approximate 0.5 point benefit. “Hershey U.S. CMG- candy, mint and gum - retail takeaway in the third quarter, in channels that account for over 80 percent of our retail business continues to grow within the historical growth rate of the category.In the channels measured by syndicated data, Hershey U.S. CMG market share is up for the year-to-date period and flat in third quarter. Our overall marketplace performance throughout the year has been relatively in-line with our expectations. “Third quarter adjusted EBIT margin increased due to improvements in adjusted gross margin. The adjusted gross margin gain was driven by favorable supply chain efficiencies, includinggreater productivity, favorable sales mix and lower levels of obsolescence. Input costs were about flat in the quarter and favorable versus our previous estimate.Offsetting a portion of the adjusted gross margin gain were higher marketing and selling expenses, including advertising, up 46 percent; spending on the implementation of go-to-market strategies; and other employee-related expenses. “We are executing Halloween-specific seasonal promotions, merchandising and advertising which we believe will ensure solid category sell through at the retail level. While Halloween is off to a good start, we’ll continue to work closely with key customers over the next 10 days to monitor consumer reaction and shopping behavior.Our objectives for the remainder of 2010 are to maintain Hershey’s marketplace momentum as well as ensuring the successful launch of our new products, including Hershey’s Drops and Reese’s Mini’s. “I’m very pleased with our quarterly and year-to-date results. We’re growing sales and improving margins despite macroeconomic challenges. Our financial and marketplace performance has enabled us to be flexible in the timing of further investments in the fourth quarter related to advertising, Insights Driven Performance and additional go-to-market strategies in both the U.S. and other markets around the world. Some of these fourth quarter increases are incremental and were not included in our previous estimates. Similar to last year, we believe these additional investments will enable us to get off to a good start in 2011. Specifically, advertising expense for the full year is expected to increase 50 to 60 percent versus prior year. This is greater than our previous estimate of a 45 to 50 percent increase. Additionally, we still believe we’ll see some shifting of 2011 seasonal orders out of the fourth quarter of 2010 into the first quarter of 2011 due to the timing and refinement of logistical requirements, and we don’t expect year-end LIFO inventory to be favorable in 2010 as it was in 2009.As a result, we reiterate our full-year 2010 net sales outlook of about a 7 percent increase, including an approximate one-point benefit from foreign currency exchange rates. For the full year, we have good visibility into our cost structure, and while input costs will be higher in the fourth quarter, we expect adjusted gross margin and adjusted EBIT margin to expand for the full year. Therefore, we have increased our full-year adjusted earnings per share-diluted outlook and expect it to be in the $2.52 to $2.56 range, an increase of mid-to-high-teens on a percentage basis versus 2009, and greater than our previously estimated range of $2.47 to $2.52. “As we look to 2011, we’ll continue to focus on our core brands and leverage Hershey’s scale at retail.Advertising expense is expected to increase in 2011, however, the year-over-year percentage increase will be lower than in the previous two years. As a result, our current expectation for 2011 is for net sales growth to be within our 3 to 5 percent long-term target.While we anticipate higher input costs in 2011, productivity and cost savings initiatives are in place to help mitigate the impact.Therefore, we expect 2011 growth in adjusted earnings per share-diluted to be in the 6 to 8 percent range, consistent with our current long-term target.” Note:In this release, Hershey references income measures which are not in accordance with U.S. generally accepted accounting principles (GAAP) because they exclude business realignment and impairment charges.These non-GAAP financial measures are used in evaluating results of operations for internal purposes.These non-GAAP measures are not intended to replace the presentation of financial results in accordance with GAAP. Rather, the Company believes exclusion of such items provides additional information to investors to facilitate the comparison of past and present operations. A reconciliation is provided below of results in accordance with GAAP as presented in the Consolidated Statements of Income to non-GAAP financial measures which exclude business realignment and impairment charges in 2010 associated with Project Next Century and the goodwill impairment charge for Godrej Hershey Ltd. and charges in 2009 related to the GSCT program. Third Quarter Ended October 3, 2010 October 4, 2009 In thousands except per share amounts Dollars Percent of Net Sales Dollars Percent of Net Sales Gross Profit/Gross Margin $ 42.4% $ 39.7% Charges included in cost of sales Adjusted non-GAAP Gross Profit/Gross Margin $ 42.7% $ 39.8% EBIT/EBIT Margin $ 19.4% $ 18.8% Charges included in cost of sales Charges included in SM&A Business Realignment & Impairment (credits) charges, net ) Adjusted non-GAAP EBIT/EBIT Margin $ 19.7% $ 19.6% Net Income/Net Margin $ 11.6% $ 10.9% Charges included in cost of sales Charges included in SM&A Business Realignment & Impairment (credits) charges, net ) Tax impact of net charges ) ) Adjusted non-GAAP Net Income/Net Margin $ 11.8% $ 11.4% EPS - Diluted $ $ Charges included in cost of sales — Charges included in SM&A — — Business Realignment & Impairment (credits) charges, net ) Adjusted non-GAAP EPS - Diluted $ $ Nine Months Ended October 3, 2010 October 4, 2009 In thousands except per share amounts Dollars Percent of Net Sales Dollars Percent of Net Sales Gross Profit/Gross Margin $ 42.9% $ 38.1% Charges included in cost of sales Adjusted non-GAAP Gross Profit/Gross Margin $ 43.0% $ 38.3% EBIT/EBIT Margin $ 16.2% $ 14.1% Charges included in cost of sales Charges included in SM&A Business Realignment & Impairment charges, net Adjusted non-GAAP EBIT/EBIT Margin $ 18.3% $ 16.0% Net Income/Net Margin $ 8.9% $ 7.9% Charges included in cost of sales Charges included in SM&A Business Realignment & Impairment charges, net Tax impact of net charges ) ) Adjusted non-GAAP Net Income/Net Margin $ 10.7% $ 9.1% EPS - Diluted $ $ Charges included in cost of sales Charges included in SM&A — Business Realignment & Impairment charges, net Adjusted non-GAAP EPS - Diluted $ $ In 2009, the Company recorded GAAP charges, including non-cash pension settlement charges, of $99.1 million, or $0.27 per share-diluted, attributable to the GSCT program.The Company does not expect any significant charges related to the GSCT program in 2010.In 2010, the Company expects to record total GAAP charges of about $75 million to $85 million, or $0.20 to $0.23 per share-diluted, attributable to Project Next Century.Additionally, in the second quarter of 2010, the Company recorded a non-cash goodwill impairment charge of $44.7 million, or $0.20 per share-diluted, related to the Godrej Hershey Ltd. joint venture. Below is a reconciliation of GAAP and non-GAAP items to the Company’s 2009 adjusted earnings per share-diluted and projectedadjusted earnings per share-diluted for 2010 and 2011: 20092010 (Projected)2011 (Projected) Reported EPS-Diluted$1.90 $2.09 - $2.16$2.55 - $2.67 Total Business Realignment and Impairment Charges$0.27 $0.40 - $0.43 $0.09 - $0.12 Adjusted EPS-Diluted*$2.17 $2.52 - $2.56$2.67 - $2.76 *Excludes business realignment and impairment charges. Appendix I The Hershey Company Project “Next Century” Expected Timing of Costs and Savings ($ millions) Realignment Charges: Cash to to to - Non-Cash to to $5 to - Project Management and Start-up Costs ~$5 ~$5 ~$10 - Total “Next Century” Realignment Charges & Costs to to to - “Next Century” Cap-Ex to to to to - - “Ongoing” Hershey Cap-Ex to to to to to Total Hershey Company Capital Expenditures to to to to to Total Hershey Company Depreciation & Amortization Expense (excluding accelerated D&A) to to to to to “Next Century” projected savings: Annual - - to to to $5 to Cumulative - - to to to to Safe Harbor Statement This release contains statements that are forward-looking. These statements are made based upon current expectations that are subject to risk and uncertainty. Actual results may differ materially from those contained in the forward-looking statements. Factors that could cause results to differ materially include, but are not limited to: issues or concerns related to the quality and safety of our products, ingredients or packaging; changes in raw material and other costs; market demand for our new and existing products; increased marketplace competition; selling price increases, including volume declines associated with pricing elasticity; disruption to our supply chain; failure to successfully execute acquisitions, divestitures and joint ventures; changes in governmental laws and regulations, including taxes; political, economic, and/or financial market conditions; risks and uncertainties related to our international operations; disruptions, failures or security breaches of our information technology infrastructure; the impact of future developments related to the investigation by government regulators of alleged pricing practices by members of the confectionery industry, including risks of subsequent litigation or further government action; pension cost factors, such as actuarial assumptions, market performance and employee retirement decisions and funding requirements; the ability to implement our supply chain realignment initiatives within the anticipated timeframe in accordance with our cost estimates and our ability to achieve the expected ongoing annual savings from these initiatives; and such other matters as discussed in our Annual Report on Form 10-K for 2009.All information in this press release is as of October 21, 2010. The Company undertakes no duty to update any forward-looking statement to conform the statement to actual results or changes in the Company’s expectations. Live Web Cast As previously announced, the Company will hold a conference call with analysts today at 8:30 a.m. Eastern Time. The conference call will be web cast live via Hershey’s corporate website www.hersheys.com. Please go to the Investor Relations section of the website for further details. # # # Financial Contact: Mark Pogharian 717-534-7556 Media Contact: Kirk Saville 717-534-7641 The Hershey Company Summary of Consolidated Statements of Income for the periods ended October 3, 2010 and October 4, 2009 (in thousands except per share amounts) Third Quarter Nine Months Net Sales $ Costs and Expenses: Cost of Sales Selling, Marketing and Administrative Business Realignment and Impairment (Credits) Charges, net ) Total Costs and Expenses Income Before Interest and Income Taxes (EBIT) Interest Expense, net Income Before Income Taxes Provision for Income Taxes Net Income $ Net Income Per Share - Basic - Common $ - Basic - Class B $ - Diluted - Common $ Shares Outstanding- Basic - Common - Basic - Class B - Diluted - Common Key Margins: Gross Margin % EBIT Margin % Net Margin % The Hershey Company Consolidated Balance Sheets as of October 3, 2010 and December 31, 2009 (in thousands of dollars) Assets Cash and Cash Equivalents $ $ Accounts Receivable - Trade (Net) Deferred Income Taxes Inventories Prepaid Expenses and Other Total Current Assets Net Plant and Property Goodwill Other Intangibles Deferred Income Taxes Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Loans Payable $ $ Accounts Payable Accrued Liabilities Taxes Payable Total Current Liabilities Long-Term Debt Other Long-Term Liabilities Deferred Income Taxes — Total Liabilities Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $
